       Case 6:12-cv-06180-CJS-MWP Document 92 Filed 10/27/20 Page 1 of 42




                    UNITED STATES DISTRICT COURT
                    WESTERN DISTRICT OF NEW YORK
__________________________________________

BERNABE ENCARNACION,
                                   Plaintiff,
                                                               DECISION AND ORDER
-vs-
                                                               12-CV-6180 CJS
GLENN GOORD, Commissioner of
DOCCS, MICHAEL P. McGINNIS,
Superintendent of Southport Correctional
Facility, DAVID ROCK, Superintendent of
Great Meadow Correctional Facility, and
DONALD SELSKY, Direction of Special
Housing Unit,
                                 Defendants.
__________________________________________


                                     INTRODUCTION

        In this action, Plaintiff, a prison inmate, asserts an Eighth Amendment “conditions

of confinement” claim under 42 U.S.C. § 1983 (“Section 1983”) relating to a period of

almost eleven years that he spent confined in the Special Housing Unit (“SHU”). Now

before the Court is Defendants’ motion for summary judgment (ECF No. 87).              The

application is granted and this action is dismissed.

                                     BACKGROUND

        The reader is presumed to be familiar with the record on summary judgment. The

Court will summarize the facts relevant to Defendants’ summary judgment motion.

Unless otherwise noted, the facts are undisputed and viewed in the light most-favorable

to Plaintiff.




                                                1
      Case 6:12-cv-06180-CJS-MWP Document 92 Filed 10/27/20 Page 2 of 42




        An August 10, 1996, while Plaintiff was incarcerated at Auburn Correctional Facility

(“Auburn”), 1 he was involved in a fight with another inmate, immediately after which the

other inmate died from stab wounds. 2 As a result, on or about February 17, 1998, Plaintiff

was convicted in Cayuga County Court of Murder in the Second Degree in violation of

New York Penal Law § 125.25 and Promoting Prison Contraband in the First Degree, in

violation of Penal Law § 205.25[2].

        Plaintiff was subsequently charged with two counts of violating 7 New York Code

Rules and Regulations ("NYCRR") § 270.2, DOCS Standards of Inmate Behavior Rule

1.00, "Penal Law Offense," based upon his criminal convictions for murder and promoting

prison contraband. Following a Tier III disciplinary hearing, Plaintiff was found guilty and

sentenced to, inter alia, 10 years in the SHU. That 10-year SHU sentence began on

February 17, 1998 and ended on February 17, 2008. 3

        On or about February 13, 1998, at approximately the same time that Plaintiff

received his 10-year SHU sentence, he committed another disciplinary infraction that

resulted in him receiving additional time in SHU. Specifically, during closing arguments



1  The website of the New York State Department of Corrections and Community Supervision
(“DOCCS”),and Plaintiff’s inmate number, DIN 91-B-0943, indicate that he has been in DOCCS’ custody
since 1991.
2 In his submissions in this action, Plaintiff maintains that he was wrongfully convicted of both the penal

law violations and the prison disciplinary charge arising from his convictions. Plaintiff spends a great deal
of time attempting to re-litigate the circumstances of the inmate’s death, such as by arguing that the
deceased inmate had no internal injuries and likely died from choking on a packet of marijuana, see, e.g.,
ECF No. 78 at pp. 2–3, or by claiming that Plaintiff’s rights were violated at the prison disciplinary hearing.
However, the actual record indicates that the deceased inmate had multiple stab wounds, one of which
penetrated his aorta. More importantly, the circumstances of Plaintiff’s criminal law convictions and the
related disciplinary hearing that resulted in his 10-year SHU sentence are not part of this action. The only
issue in this action is whether Plaintiff suffered an Eighth Amendment violation during his time in SHU.
See, e.g., Report & Recommendation, ECF No. 60 at p. 8 (“[T]he Court is mindful that plaintiff’s
remaining claim relates to the length and conditions of his SHU confinement and not to any alleged
illegalities relating to his 1998 disciplinary hearing at Elmira.3 Specifically, as construed by the Second
Circuit, plaintiff’s amended complaint asserts that “his Eighth Amendment rights were violated when he
was confined in [SHU] for more than 11 years, and denied hygiene products and food.””).
3 See, e.g., ECF No. 36-1 at p. 29.


                                                      2
      Case 6:12-cv-06180-CJS-MWP Document 92 Filed 10/27/20 Page 3 of 42




at his murder trial, Plaintiff assaulted his defense attorney with a chair. Plaintiff was

issued a misbehavior report for violent conduct, found guilty, and sentenced to an

additional 180 days in the SHU, which was served between February 17, 2008 and

August 15, 2008. 4

        Subsequently, in 2003, while Plaintiff was serving the first of his SHU sentences,

he committed another disciplinary infraction for which he received still additional time in

SHU. Specifically, on May 1, 2003, Plaintiff was issued a misbehavior report charging

him with “money/unauthorized property,” “smuggling” and “facility correspondence

violation.”5 On May 14, 2003, Plaintiff was found guilty of those infractions and sentenced

to an additional six months in SHU, to be served between August 15, 2008 and February

15, 2009. 6

        Thereafter, while still in SHU, Plaintiff was convicted of committing additional

disciplinary infractions.        However, those convictions resulted in Plaintiff receiving

sentences of “keeplock,” not SHU. Regarding the difference between keeplock and SHU,

the Second Circuit has noted that the former typically involves an inmate being locked

into his usual cell in general population, while the latter involves solitary confinement in a

separate SHU-designated section of a facility. See, e.g., H'Sh aka v. O'Gorman, 758 F.

App'x 196, 197 (2d Cir. 2019) (“Several violations led to disciplinary confinement alone in

his cell (“keeplock”) or alone in the prison’s special housing unit (“SHU”).”). Another court



4 ECF No. 36-1 at pp. 31–37. The disciplinary records contain multiple references to the fact that Plaintiff
has the demonstrated ability to speak and understand English, but that he sometimes claims otherwise.
However, the Court makes no finding as to Plaintiff’s ability to speak English, as it is not relevant to the
Court’s ruling.
5 ECF No. 36-1 at p. 49. The incident involved Plaintiff’s attempt to mail a $20 bill out of the facility. See,

id. at pp.57–61. The infraction was discovered when a letter enclosing the money, evidently written and
signed by Plaintiff, was returned to the facility by the postal service due to the lack of a complete address.
6 ECF No. 36-1 at p. 49.


                                                      3
      Case 6:12-cv-06180-CJS-MWP Document 92 Filed 10/27/20 Page 4 of 42




has described the difference between the two forms of disciplinary confinement as

follows:

        Keeplock is a form of confinement restricting an inmate to his or her cell,
        separating the inmate from others, and depriving him or her of participation
        in normal prison activities. Inmate conditions while keeplocked are
        substantially the same as in the general population. While on keeplock
        confinement an inmate is confined to his or her general population cell for
        twenty-three hours a day, with one hour for exercise. Keeplocked inmates
        can leave their cells for showers, visits, medical exams, and counseling,
        and can have cell study, books, and periodicals. The primary difference
        between keeplock and the general population confinement conditions is that
        keeplocked inmates do not leave their cells for out-of-cell programs, and
        are usually allowed less time out of their cells on the weekends. Keeplock
        is a less severe penalty than SHU; for example keeplocked inmates have
        access to their personal property, while SHU inmates do not. In addition,
        keeplocked inmates are afforded more liberal visitation rights.

Crump v. Ekpe, No. 9:07-CV-1331 LEK DEP, 2010 WL 502762, at *2, n. 4 (N.D.N.Y. Feb.

8, 2010) (citations omitted). Although, in some cases a keeplock sentence may be served

in SHU. See, Smith v. Taylor, 149 F. App'x 12, 13 (2d Cir. 2005) (“Although defendants

urge that Smith's sentence was to keeplock and not to the SHU, he apparently served his

keeplock sentence in the SHU.”).

        As to his first keeplock sentence, it resulted from a misbehavior report issued on

or about September 5, 2003, for refusing a direct order. 7 On September 18, 2003, Plaintiff

was found guilty of that infraction and sentenced to 30 days in keeplock, to be served

between February 15, 2009 and March 17, 2009. 8




7 Plaintiff had consented in advance to attend a medical appointment outside of the facility, but on the day

of the appointment he refused to leave his cell and refused direct orders to come out and attend the
medical appointment, even after being warned that he would receive a misbehavior report if he failed to
attend the appointment.
8 ECF No. 36-1 at p. 73.


                                                     4
      Case 6:12-cv-06180-CJS-MWP Document 92 Filed 10/27/20 Page 5 of 42




          Then, on or about November 1, 2003, Plaintiff was issued a misbehavior report

charging him with “interfering with an employee,” “refusing a direct order” and “refusing a

search or frisk.” On November 7, 2003, Plaintiff was found guilty of those infractions and

sentenced to 30 days in keeplock, to be served between March 17, 2009 and April 16,

2009. 9

          On or about October 20, 2004, Plaintiff was charged with refusing a direct order.

On November 1, 2004, Plaintiff was found guilty and sentenced to an additional 20 days

in keeplock, to be served between April 16, 2009 and May 6, 2009. 10

          On June 21, 2005, Plaintiff was charged with making false statements and refusing

a direct order. On July 1, 2005, Plaintiff was found guilty and sentenced to 30 days in

keeplock, with 15 days suspended, to be served between November 3, 2009 and

November 18, 2009. 11

          On March 28, 2006, Plaintiff was charged with “bribery or extortion,” “interference

with employee” and “refusing direct order.” On March 31, 2006, Plaintiff was found not

guilty of bribery or extortion, but guilty of the other two offenses, and was sentenced to

21 days in keeplock, to be served between November 18, 2009 and December 9, 2009. 12

          Regarding the locations where these disciplinary infractions were committed, the

first disciplinary infraction (murder, promoting contraband), for which Plaintiff received a

ten-year SHU sentence, was committed while Plaintiff was at Auburn. The second

infraction (striking defense attorney with a chair), for which Plaintiff received an additional

six months in SHU, was committed while Plaintiff was housed at Elmira Correctional


9 ECF No. 36-1 at p. 88–91.
10 ECF No. 36-1 at p. 98.
11 ECF No. 36-1 at p. 106.
12 ECF No. 36-1 at p. 115.


                                               5
      Case 6:12-cv-06180-CJS-MWP Document 92 Filed 10/27/20 Page 6 of 42




Facility (“Elmira”). The third infraction (smuggling), for which Plaintiff received an

additional six months in SHU, was committed while Plaintiff was at Southport Correctional

Facility (“Southport”). The remaining convictions, for which Plaintiff received varying

sentences in keeplock, were also committed while Plaintiff was at Southport.

        Plaintiff actually served his 10-year SHU sentence between February 17, 1998 and

February 17, 2008. 13 Plaintiff maintains that he served part of that sentence at Elmira,

between February 17, 1998 an September 1999, 14 and the remainder of that sentence at

Southport, between September 1999 and February 17, 2008. 15 Plaintiff served the 180-

day SHU sentence for violent conduct (assaulting his attorney) at Southport between

February 17, 2008 and August 15, 2008. 16 As mentioned earlier, Plaintiff was supposed

to serve another six-month SHU sentence, for smuggling, between August 15, 2008 and

February 15, 2009. However, for reasons that are unclear in the record (evidently Plaintiff

received a “time cut”), Plaintiff actually only served three (3) months in SHU for that

conviction, at Southport, between August 15, 2008 and November 15, 2008. 17

Consequently, the last of Plaintiff’s SHU sentences ended on or about November 15,

2008.

        Thereafter, Plaintiff served a series of keeplock sentences, between November 15,

2008 and March 11, 2009. 18 However, Plaintiff served those keeplock sentences at Great

Meadow Correctional Facility (“Great Meadow”), not Southport. In that regard, records


13 ECF No. 38-1 at p. 52.
14 Elsewhere, Plaintiff states that he spent 17 months in SHU at Elmira. ECF No. 78 at p. 12 (Plaintiff
stated that he spent “17 months in Elmira SHU.”). However, the period between February 1998 and
September 1999 is nineteen months, not seventeen months. DOCCS records indicate that Plaintiff was
transferred from Elmira to Southport on October 1, 1999. ECF 38-1 at p. 25.
15 ECF No. 78 at p. 6.
16 ECF No. 38-1 at p. 53.
17 ECF No. 38-1 at p. 51.
18 ECF No. 38-1 at p. 52.


                                                   6
     Case 6:12-cv-06180-CJS-MWP Document 92 Filed 10/27/20 Page 7 of 42




indicate that Plaintiff was transferred from Southport to Great Meadow on November 17,

2008, two days after he finished his SHU sentences. 19 After March 11, 2009, Plaintiff did

not serve any further punitive sentences in keeplock or SHU until November 30, 2012,

when he began serving a new 6-month SHU sentence at Great Meadow for a new

infraction committed while he was at Great Meadow. 20

        On March 13, 2012, Plaintiff, proceeding pro se, filed a Complaint and an

application to proceed in forma pauperis. However, “[u]nder the prison mailbox rule, a

pro se prisoner’s complaint is deemed filed upon its delivery to prison authorities for

transmittal to the district court.” Sides v. Paolano, 782 F. App'x 49, 50 (2d Cir. 2019)

(citation omitted). Here, both the Complaint and the application to proceed in forma

pauperis are signed and dated on March 8, 2012, and it appears that was the date that

Plaintiff delivered his papers to prison authorities for mailing. Accordingly, the Court will

deem this action to have been commenced on March 8, 2012.

       Plaintiff filed the action in the U.S. District Court for the Southern District of New

York, which transferred the action to this Court.

       On August 28, 2012, this Court (Larimer, J.) granted Plaintiff’s motion to proceed

in forma pauperis and dismissed the action, pursuant to 28 U.S.C. § § 1915(e)(2)(B) and

1915(A), finding that it was duplicative of an earlier action that he had filed in this Court

asserting a “double jeopardy” claim relating to the disciplinary charges that resulted in his

ten-year SHU sentence. See, Decision and Order, ECF No. 8 (dismissing action with

prejudice as duplicative of action Encarnacion v. McGinnis, 02-CV-6380 CJS, dismissed


19 ECF No. 38-1 at p. 28. Plaintiff acknowledges that he was transferred to Great Meadow in November

2008. See, ECF No. 78 at p. 12 (“Defendants transferred me to Great Meadow C.F. SHU in November
2008.”).
20 ECF No. 38-1 at p. 52.


                                                  7
     Case 6:12-cv-06180-CJS-MWP Document 92 Filed 10/27/20 Page 8 of 42




at 2005 WL 3018728 (W.D.N.Y. Oct. 26, 2005)).

       Plaintiff appealed the dismissal, and on September 23, 2014, the United States

Court of Appeals for the Second Circuit (“the Second Circuit”) dismissed the appeal,

finding that this Court’s order dismissing Plaintiff’s action was non-final, since this Court

had “overlook[ed] claims contained in the complaint.” Specifically, the Second Circuit’s

order stated:

       The district court decision and order is silent as to Encarnacion’s
       allegations that he was subjected to cruel and unusual punishment in
       violation of the Eighth Amendment. There is no apparent explanation for
       the district's court’s silence, and its ruling on Encarnacion’s double
       jeopardy claim is unrelated to his Eighth Amendment claim. If the district
       court intended to dismiss the Eighth Amendment claims as well, then it
       may clarify its reasons for dismissal, and re-enter final judgment.
       Otherwise, the Eighth Amendment claim will likely proceed to final
       adjudication. Either of those scenarios would establish a jurisdictional
       basis for a subsequent appeal.

Second Circuit Mandate, ECF No. 12. Consequently, the matter was remanded to this

Court for clarification of its dismissal order and consideration of an Eighth Amendment

“cruel and unusual punishment claim.”

       On November 10, 2014, this Court (Larimer, J.) issued an Order (ECF No. 13)

finding that the Complaint’s allegations concerning a SHU-related 8th Amendment claim

were conclusory and failed to state an actionable claim. However, the Order gave Plaintiff

an opportunity to file an amended pleading “that addresses only an Eighth Amendment

claim.” The Order also dismissed the official capacity claims against the Defendants, with

prejudice, and instructed Plaintiff that any amended pleading would need to plausibly

state grounds for pursuing claims against the Defendants in their individual capacities.

The Order advised Plaintiff that any amended pleading would completely replace the


                                             8
      Case 6:12-cv-06180-CJS-MWP Document 92 Filed 10/27/20 Page 9 of 42




original Complaint.

        On January 26, 2015, Plaintiff filed an Amended Complaint, ECF No. 16 consisting

of a 7-page form complaint and an attached 65-page Complaint. (This pleading remains

the operative pleading in this action.) When asked, as part of the form complaint, to

explain the nature of his claim, Plaintiff stated:

        Confined me twice in SHU 23 to 24 hours a day in solitary confinement daily
        for over of 11- years [sic] arose from the same underlying 8/10/96 incident 21
        illegally violated 8th and 14th Amendments U.S.C.A. Constitution.

ECF No. 16 at p. 5. With regard to supposedly having been confined “twice,” the pleading

asserts that Plaintiff had two distinct periods of confinement in the SHU: “8/10/96 thru

1/8/97” and “2/17/98 thru 3/11/09,” all for “the same underlying 8/10/96 incident.” 22 The

Court observes, however, that both of those assertions have been clearly refuted by the

record, including by documents that Plaintiff submitted himself. That is, the period of

8/10/96 through 1/8/97 to which the pleading refers was not actually an SHU disciplinary

sentence, but rather, was a period in which Plaintiff was kept in administrative segregation

while an investigation into the deceased inmate’s death was being conducted. 23

Moreover, the pleading does not appear to identify any particular constitutional violation

that occurred during that period of administration segregation in any event. Additionally,

the pleading was incorrect to assert that Plaintiff’s entire time in SHU was related to “the

same underlying 8/10/96 incident” since, as already discussed, the total period of time

that Plaintiff spent in SHU was a combination of three separate disciplinary sentences


21 Presumably, Plaintiff asserted that his entire alleged 11-year SHU stay resulted from the same incident

because he was aware even then that he faced a statute-of-limitations problem. As will be discussed
further below, however, Plaintiff’s time in SHU did not all arise from the same incident.
22 See also, id. at p. 16 (stating that Plaintiff’s SHU confinement lasted “eleven (11) consecutive years

from 2/17/98 thru 3/11/09”).
23 See, Amended Complaint, ECF No. 16 at pp. 33, 36–38, 42–43.


                                                    9
     Case 6:12-cv-06180-CJS-MWP Document 92 Filed 10/27/20 Page 10 of 42




arising from unrelated incidents. Moreover, the period between November 2008 and

March 2009 was designated as keeplock, not SHU.

        In any event, the pleading further asserts that Plaintiff spent “4042 consecutive

days,” more than eleven years, in SHU confinement at Southport:

        Defendants placed Encarnacion in extreme isolation as punishment for
        more than 4042 consecutive days of SHU solitary confined at SCF
        [Southport Correctional Facility] SHU well known as the wors[t] SHU facility
        in New York State and number 3 in the nation. 24

However, that assertion is also factually incorrect, since as already mentioned, Plaintiff’s

SHU time was divided between Elmira and Southport.                       In particular, Plaintiff spent

approximately nineteen months in Elmira’s SHU, and approximately nine years and two

months at Southport.

        Putting aside these discrepancies, the Amended Complaint alleges that Plaintiff

suffered cruel and unusual punishment while in SHU. For example, the pleading states

that Plaintiff’s time in SHU, during which he was locked into his cell for 23 hours per day,

resulted in “serious physical injuries – blindness, pains and walking problems.” The

pleading attributes these problems to “isolation and limitation of physical movement.” The

pleading further states that Plaintiff’s time in SHU “traumatized” him psychologically,

resulting in bad dreams. The pleading also states that during Plaintiff’s time in SHU, he

experienced “further restrictions and deprivation of personal properties and body care

items for personal hygiene, and [letters and photos from family and friends and daily

meals.”25


24Am. Compl., ECF No. 16, at ¶ 26.
25The pleading did not explain the circumstances under which Plaintiff allegedly suffered these
“deprivations.” However, in a later submission Plaintiff explained that he was referring to instances in
which he was deprived of certain items due to punitive sanctions imposed for infractions he committed
while he was in SHU. See, ECF No. 78.

                                                    10
     Case 6:12-cv-06180-CJS-MWP Document 92 Filed 10/27/20 Page 11 of 42




       The Amended Complaint asserts that defendant Glenn Goord (“Goord”), the

former Commissioner of DOCCS, was personally involved in the alleged constitutional

violation since he was DOCCS Commissioner during the relevant time and therefore had

responsibility for the “overall administration” of DOCCS including the review of disciplinary

appeals. The Amended Complaint further asserts that Goord “reviewed and affirmed”

Plaintiff’s 10-year SHU sentence. The Amended Complaint asserted that defendant

Donald Selsky (“Selsky”), the former director of DOCCS SHU Program, was personally

involved in the alleged constitutional violation since he was the director of DOCCS SHU

program during the relevant time and therefore was responsible for the “overall daily

administration of SHU.” The Amended Complaint also asserts that Selsky “re-viewed”

and “re-affirmed” Plaintiff’s 10-year SHU sentence. The Amended Complaint alleges that

defendant Michael McGinnis (“McGinnis”), the former Superintendent at Southport, was

personally involved in the alleged constitutional violation since he had been the

Superintendent at Southport Correctional Facility during the relevant time and had been

“charged with overall supervision and administration of Southport,” including the

continuation of Plaintiff’s confinement in SHU. The pleading further asserts that Goord,

Selsky and McGinnis have personal involvement in the alleged constitutional violation

since Plaintiff spoke to each of them, at various unspecified “multiple times” while they

were making “rounds” of the facility, and asked them to release him from SHU. 26




26 The Amended Complaint asserts that on unspecified occasions during his SHU confinement, Plaintiff,

using a Spanish-English inmate interpreter, spoke directly to Goord, Selsky and McGinnis and “verbally
asked to be released” from SHU. According to the Amended Complaint, Goord, Selsky and McGinnis all
responded identically by stating, “You will be released from the SHU when you [have] completed your
SHU time.”

                                                  11
    Case 6:12-cv-06180-CJS-MWP Document 92 Filed 10/27/20 Page 12 of 42




       The Amended Complaint asserts that defendant David Rock (“Rock”) was

personally involved in the alleged constitutional violation since he had been the

Superintendent at Great Meadow at the relevant time and had been responsible for the

“overall supervision and administration of” Great Meadow.

       The Amended Complaint contends that Plaintiff exhausted his administrative

remedies before commencing this action, as required by 42 U.S.C. § 1997e(a). In that

regard, the pleading contends that on “January [17], 2009,” Plaintiff filed an inmate

grievance “challenging the violation of his Eighth and Fourteenth rights” [sic], but that

such grievance was “never decided, either granted or denied.” The pleading asserts that

subsequently, on September 4, 2009, Plaintiff filed another inmate grievance, challenging

the failure to decide his earlier grievance. The Amended Complaint states that the second

grievance was denied, and that Plaintiff appealed that denial to the Central Office Review

Committee.

       Purportedly, as evidence that Plaintiff exhausted his administrative remedies in the

manner just described, the pleading refers to “Exhibits E and F” to the Amended

Complaint. However, Exhibit E to the Amended Complaint is not an inmate grievance at

all, let alone an inmate grievance concerning the conditions of confinement in SHU.

Rather, Exhibit E is an appeal, dated March 9, 1998, from the Tier III disciplinary hearing

determination that resulted in Plaintiff’s 10-year SHU sentence. The appeal argued that

Plaintiff’s due process rights were violated at that hearing, but that issue is not part of this

action. Indeed, Plaintiff has fully but unsuccessfully litigated any issues related to that

disciplinary hearing in other proceedings.




                                              12
        Case 6:12-cv-06180-CJS-MWP Document 92 Filed 10/27/20 Page 13 of 42




          Exhibit F to the Amended Complaint is a series of documents relating to an inmate

grievance, but not a grievance complaining about the conditions of confinement in SHU.

Rather, the documents relate to an inmate grievance that Plaintiff filed in which he claimed

to be owed “back wages” lost during his time in SHU. More specifically, the exhibit

indicates that on January 17, 2009, after Plaintiff had been transferred from Southport to

Great Meadow, he filed an Inmate Claim Form, not a grievance form, stating:

          On 2-17-98, I was placed in Special Housing Unit (SHU) illegally and the
          lost [loss] of wages in the amounts of $5,148.00 for the eleven (11) [years]
          or 468 weeks of lost wages of $450 per week or more as I was a Grade #5
          at the time of I was placed in SHU illegally after been issued two
          misbehavior reports for the same incident of 8-10-96 at the Auburn Corr.
          Fac. On 8-10-96 at Auburn C.F. I was involved in a fist fight with another
          inmate Daniel Roberts. On 8-11-96 I was served with valid misbehavior
          report dated 8-10-96 charged with prison rules: 100,13- fighting, 100.10 –
          assault on inmate, 113.10- contraband weapon. It was dismissed at the
          start of the disciplinary hearing. On 2-18-98 I was served with a second
          misbehavior [report] for the same 8-10-96 incident and placed in SHU for
          10 years in violation of the 5 Ct.App.Div Laws in Howard v. Coughlin, 212
          A.D.2d 352, 622 N.Y.S.2d 134 (1995). I also claim $589,9200 [sic] equally
          $150.00 for each days (3928) of mental and physical pain. See attached
          Exhbit # 1, 2-3 . [Those exhibits are the misbehavior reports and hearing
          disposition form relating to Plaintiff’s 10-year SHU sentence] $5148.00 for
          lost of wages 11 years, 468 weeks grade 5 wages. $589,9,200.002 [sic] 150
          per days 3928 for mental and physical pain + distress for the illegal SHU for
          11 years. 27

On January 31, 2009, Corrections Captain E. Carpenter denied the claim, stating: “This

is not a lost property claim. Misbehavior reports indicate your admission to SHU. Loss

of Grade 5 program when you were in SHU.” On April 28, 2010, the Central Office Review

Committee (“CORC”) affirmed the denial, stating in pertinent part:




27   ECF No. 16 at p. 61.

                                               13
     Case 6:12-cv-06180-CJS-MWP Document 92 Filed 10/27/20 Page 14 of 42




        [T]he grievant was found guilty of the 8/10/96 incident at his Tier III hearing
        on 2/25/98. Disciplinary sanctions were imposed, which included
        confinement to SHU beginning 2/17/98, the date the grievant was convicted
        at a jury trial. His subsequent appeal was affirmed on 5/5/98. With respect
        to the grievant’s appeal, CORC asserts that the grievant is not entitled to
        back pay dating back to 2/17/98.

ECF No. 16 at p. 60. 28

        As will be discussed further below, the claim/grievance just discussed is significant

to the Court since it indicates that as of the date it was written, January 17, 2009, the “11

year SHU sentence” to which Plaintiff referred therein, and to which he repeatedly refers

in this action, had already ended. In that regard, when Plaintiff wrote the claim/grievance,

he was at Great Meadow, serving a keeplock sentence, after having completed his SHU

sentence at Southport, and was demanding compensation for what he claimed to be an

already-completed 11-year period of SHU confinement.

        In any event, returning to the procedural history of this action, on August 20, 2015,

this Court (Larimer, J.) issued a Decision and Order (ECF No. 18) dismissing the

Amended Complaint with prejudice pursuant to 28 U.S.C. § § 1915(e)(2)(B) and 1915(A).

The Decision and Order indicated that the allegations in the Amended Complaint were

too vague and conclusory to state actionable 8th Amendment claims.

        Plaintiff again appealed, and on October 7, 2016, the Second Circuit vacated the

dismissal in part and remanded the action back to this Court. The Second Circuit affirmed

the dismissal with regard to Plaintiff’s so-called “double jeopardy” claim relating to the Tier

III disciplinary hearing that resulted in his 10-year SHU sentence. 29 However, the Circuit



28Plaintiff’s contention that his grievance was never decided is refuted by the exhibits he cites.
29This ruling by the Second Circuit has not stopped Plaintiff from subsequently attempting to re-argue, at
every opportunity in this action, the so called double jeopardy claim.

                                                    14
     Case 6:12-cv-06180-CJS-MWP Document 92 Filed 10/27/20 Page 15 of 42




Court vacated the dismissal of the 8th Amendment claim, characterizing it as a claim that

Plaintiff was “denied hygiene products and food.” That characterization was evidently

based on a paragraph 27 of the Amended Complaint, in which Plaintiff vaguely stated:

        27. His original 10-year SHU sentence has been extended as well as further
        restrictions and deprivation of personal properties and body care items for
        personal hygiene, and family’s and friends’ letters and photos and daily
        meals. 30

Nevertheless, the Circuit Panel held:

        Upon review, we conclude that the district erred in dismissing Encarnacion’s
        amended complaint sua sponte because it did not consider the overall
        conditions of confinement of his SHU sentence. In particular, the District
        Court failed to consider the relevance of Encarnacion’s 11-year
        confinement in SHU. Moreover, Encarnacion alleged that he was deprived
        of hygiene products and “daily meals” while in SHU. The district court also
        should have considered those allegations as part of the overall conditions
        of his SHU confinement. See Walker v. Schult, 717 F.3d 119, 127 (2d Cir.
        2013) (“[T]he failure to provide prisoners with toiletries and other hygienic
        materials may rise to the level of a constitutional violation.”); Robles v.
        Coughlin, 725 F.2d 12, 16 (2d Cir. 1983) (“[U]nder certain circumstances a
        substantial deprivation of food may well be recognized as being of
        constitutional dimension.”). Finally, we cannot “discern from the district
        court’s analysis whether it adequately considered the possibility that [the
        alleged violation] offends contemporary standards of decency.” Harris v.
        Miller, 818 F.3d 49, 65 (2d Cir. 2016).

Mandate, ECF No. 22.

        Upon remand, this Court permitted the action to go forward and directed service

on Defendants. Subsequently, Defendants appeared and answered, and the parties

conducted discovery.




30As will be discussed further below, Plaintiff later acknowledged in this action that these “deprivations”
were disciplinary sanctions imposed on him for infractions that he committed while in SHU.

                                                     15
        Case 6:12-cv-06180-CJS-MWP Document 92 Filed 10/27/20 Page 16 of 42




          On February 26, 2018, Plaintiff submitted papers (ECF No. 42) in opposition to

Defendants’ motion to transfer venue to the Northern District of New York. The Court

mentions this because in Plaintiff’s opposition to that motion he asserted that the “11 year

SHU sentence” about which he is complaining had been served at Elmira and Southport,

in the Western District of New York, and not a Great Meadow, located in the Northern

District of New York:

           [T]his matter is proper[ly] venued in the Western District because Southport
          Correctional Facility (“Southport”) is where the constitutional rights were
          violated and by DOCCS employees at the Southport Corr. Fac.
                                                 ***
          Furthermore, Elmira Correctional Facility (“Elmira”) was the place where the
          sanctions [were] made in 1998, and Southport was the place where Plaintiff
          has been confined 23-24 hours a day daily in solitary for more than 11
          straight consecutive years[.]

ECF No. 42 at p. 3.          Later, in that same document, Plaintiff reiterated that any

constitutional violations had occurred at either Elmira or Southport. Plaintiff did not assert

that any constitutional violation had occurred at Great Meadow.

          On August 24, 2018, Defendants deposed Plaintiff. 31 When Plaintiff was asked

about the “deprivations” that he mentioned in the Amended Complaint, he stated that he

was referring to disciplinary sanctions that were imposed on him at various times while

he was in SHU:

          Many times food, how many times they would give me a ticket and they
          would move me to level one. They wouldn’t give me food for three days.
          They wouldn’t let me bathe. They wouldn’t let me go out into the yard. Not
          being able to bathe or use the bathroom . . . . A ton of things more. I
          explained all of these things to you, in an affidavit.




31   ECF No. 88 at p. 23.

                                               16
     Case 6:12-cv-06180-CJS-MWP Document 92 Filed 10/27/20 Page 17 of 42




ECF No. 88 at p. 29. (emphasis added) (The affidavit to which Plaintiff refers is evidently

ECF No. 78, which the Court will discuss further below.) Plaintiff also indicated that he

was deprived of personal hygiene items such as toothpaste, soap and clean clothing.

When asked when those incidents had occurred, Plaintiff stated that it was whenever he

received a disciplinary “ticket” and was moved to “Level One.” 32 Plaintiff also stated that

when he was deprived of meals, it was pursuant to a restricted diet order issued following

a hearing, though he could not recall any specific occasion when he was deprived of

meals. 33 Plaintiff also could not recall how many times he was allegedly denied meals. 34

The reasonable inference from Plaintiff’s statements is that on the occasions he suffered

the alleged “deprivations,” they were the result of “deprivation orders” and “restricted diet

orders.” See, generally, Trammell v. Keane, 338 F.3d 155 (2d Cir. 2003). Notably, Plaintiff

testified that these “deprivations” occurred at Southport and Elmira: “Q. Now, which

facilities were you housed at, when you were deprived of the items for personal hygiene?

A. Elmira and Southport.” 35

        At his deposition (and contrary to what he stated in the Amended Complaint),

Plaintiff asserted that he had filed “very many” inmate grievances concerning the matters



32 ECF No. 88 at pp. 30–31 (“[F]or every ticket they gave me, they would take me down to Level One and
it was the same routine there, every time.”). Plaintiff is referring to the Progressive Inmate Movement
System (“PIMS”). See, Ruggiero v. Fischer, No. 15-CV-00962-RJA-JJM, 2018 WL 7892966, at *1
(W.D.N.Y. Sept. 27, 2018) (“Southport employs a Progressive Inmate Movement System (“PIMS”). The
PIMS system utilizes a three-level scheme designed to afford Southport inmates the opportunity to
achieve increasing privileges as they move from Level I to Level III. Under the PIMS system, an inmate is
designated as Level I for 30 days upon arrival to the facility. All Level I inmates are required to remain
restrained (handcuffed in front with waist chain) while in the recreation area. Id., ¶ 10. Inmates are moved
to Level II if they complete 30 days without a disciplinary report. Inmates who “fail to maintain positive
adjustment” on Level II or Level III may be returned to Level I.”), report and recommendation adopted sub
nom. Ruggiero v. Fisher, No. 15-CV-962-A, 2019 WL 1438810 (W.D.N.Y. Apr. 1, 2019), aff'd sub nom.
Ruggiero v. Fischer, 807 F. App'x 70 (2d Cir. 2020).
33 ECF No. 88 at p. 32.
34 ECF No. 88 at p. 32.
35 ECF No. 88 at p. 31; see also, id. at p. 32–33.


                                                    17
     Case 6:12-cv-06180-CJS-MWP Document 92 Filed 10/27/20 Page 18 of 42




involved in this lawsuit, 36 though he could not say how many37 and had no copies of any

grievance, and could not say anything specific about what the grievances supposedly

stated: “Q. Mr. Encarnacion, these answers are extremely vague. Do you – do you have

a memory of what you grieved? A. No.” (ECF No. 88 at p. 47). When Plaintiff was asked

if any of the alleged grievances involved the “deprivations” that he mentioned in the

Amended Complaint, he responded, “It’s possible,” though he admitted he could not

“remember grieving any specific deprivations.” 38 He also admitted that he could not

remember filing a grievance concerning “the length of [his] SHU time.” 39

       Plaintiff, who claims to be unable to speak English (despite numerous notations in

the record by DOCCS staff indicating that he can), testified at the deposition in a manner

suggesting that on multiple occasions during his time in SHU he had discussed the

conditions of his confinement with defendants Goord and Selsky, via an interpreter, when

they made rounds of the SHU. 40 However, under further questioning, Plaintiff admitted

that he could not remember the particulars of any such conversations. 41 Plaintiff stated

that he believed he did complain to Goord about the length of his SHU sentence, since

he recalled asking Goord to allow him to return to general population. 42 Similarly, Plaintiff

testified that he spoke directly with McGinnis and Rock several times, but he could not

provide a physical description of either defendant, nor could he remember saying any




36 ECF No. 88 at p. 46.
37 ECF No. 88 at p. 48.
38 ECF No. 88 at p. 48.
39 ECF No. 88 at p. 48.
40 See, ECF No. 87-3 at pp. 17–19 (Plaintiff described his conversations with Goord by stating: “I

explained my situation and asked if he would let me leave the box.”).
41 ECF No. 87-3 at pp. 20–21 (“Q. Did you tell him [Goord] about any deprivations when you spoke with

him, or no? A. I don’t remember exactly what we spoke about.”).
42 ECF No. 87-3 at p. 21.


                                                  18
        Case 6:12-cv-06180-CJS-MWP Document 92 Filed 10/27/20 Page 19 of 42




specific thing to them. 43 Plaintiff also testified that he sent letters to the Defendants, but

could not provide any specifics about those alleged communications. Indeed, when

questioned extensively about the number, contents, and dates of his alleged direct

communications with Goord, Selsky, McGinnis and Rock, Plaintiff consistently

responded, “I don’t remember.”

          On January 18, 2019, Defendants filed subject motion for summary judgment (ECF

No. 87). At that time, Defendants gave the requisite Irby notice to the pro se Plaintiff that

is required by Rule 56(b) of the Local Rules of Civil Procedure.

          Primarily, Defendants contend that they are entitled to summary judgment because

Plaintiff’s claim is barred by Section 1983’s 3-year statute of limitations: “Plaintiff filed this

lawsuit in March 2012, more than three-years after leaving SHU, and, as a result, all of

his claims are untimely. It is a global infirmity and the case must be dismissed.”

Alternatively, Defendants maintain that they are entitled to summary judgment because

Plaintiff failed to exhaust his administrative remedies before commencing this action;

because Plaintiff cannot demonstrate that Defendants were personally involved in the

alleged violation; because Plaintiff cannot demonstrate that a constitutional violation

occurred; and because Defendants would be entitled to qualified immunity.

          In support of their statute-of-limitations argument, Defendants contend that Plaintiff

was released from SHU “on August 16, 2008.” For the reasons discussed above, the

Court believes that assertion is incorrect, and that Plaintiff was actually released from

SHU three months later than that, in November 2008. At least, that is when Plaintiff was

transferred out of Southport which, as far as the Court is aware, is an all-SHU facility.



43   ECF No. 88 at p. 45.

                                                19
        Case 6:12-cv-06180-CJS-MWP Document 92 Filed 10/27/20 Page 20 of 42




See, e.g., Ruggiero v. Fischer, 807 F. App'x 70, 73 (2d Cir. 2020) (“Southport is an

entirely SHU facility.”). However, that discrepancy does not affect the legal force of

Defendants’ argument, since this action was still commenced more than three years after

November 2008.

          As for their contention that Plaintiff failed to exhaust administrative remedies,

Defendants state:

          Plaintiff’s testimony on his grievances is telling. As was [a] pattern for Mr.
          Encarnacion, he cannot remember filing any specific grievance but testifies
          that he would always file grievances “right away.” Though he cannot testify
          to and has no evidence of filed grievances on any of the allegations in this
          case, his best possible testimony is that “it’s possible” he filed grievances
          pertaining to this case. As detailed in Mr. Encarnacion’s CORC report, there
          is no indication that he ever grieved any of these issues through the
          administrative processes available to him. Although he provides a CORC
          report as an exhibit to his Complaint, that grievance concerns and is titled
          “Back Wages” and is unrelated to any allegation concerning this case. [Dkt.
          16-1] at 41. Here, despite Plaintiff’s claims of appeal – without a final
          determination from CORC – the court should find that Plaintiff failed to
          exhaust his administrative remedies.

Defs.’ Mem. of Law, ECF No. 87-1 at p. 16. In support of this argument, Defendants have

submitted an affidavit from Rachael Sequin (“Sequin”), Assistant Director of DOCC’s

Inmate Grievance Program and custodian of the records of CORC, stating in pertinent

part that according to CORC’s records, Plaintiff “never appealed any grievance to CORC

relating to his SHU confinement sentence or conditions” relating to the period

encompassed by this action. 44

          Regarding their contention that Plaintiff cannot show that any of the four

defendants was personally involved in the alleged constitutional violation, Defendants



44   ECF No. 87-8 at p. 3.

                                               20
     Case 6:12-cv-06180-CJS-MWP Document 92 Filed 10/27/20 Page 21 of 42




point out that Plaintiff offers only seemingly implausible assertions that, on some

unspecified occasions during his years in SHU, he personally spoke, through unspecified

interpreters, to Goord, Selsky and McGinnis as they were making “rounds” at Southport.

Goord, Selsky and McGinnis, meanwhile, contend that they cannot ever recall speaking

to Plaintiff, and that it would have been unusual, and therefore memorable, for an SHU

inmate to have spoken to them using an interpreter, as Plaintiff claims happened. In any

event, Defendants point out that Plaintiff cannot recall exactly what he might have said to

Goord, Selsky or McGinnis on these occasions. 45 See, e.g., Defs.’ Mem. of Law, ECF No.

87-1 at p. 9 (“Plaintiff testifies that he spoke with Commissioner Goord when he did rounds

but that he doesn’t remember talking to him about the alleged “deprivations.” . . . Plaintiff

is unable to recall anything specific about these conversations.”); id. (“Plaintiff, again, fails

to be able to recall any specifics of any conversation with Defendant Selsky. Although

Plaintiff claims to have written to Director Selsky, he cannot recall anything about those

written communications.”); id . at p. 10 (“As to Superintendent McGinnis, Plaintiff testifies

that he cannot remember the number of conversations he had, the content of those

conversations, anything that he said to McGinnis or anything that McGinnis said to him

or McGinnis’ physical appearance. Plaintiff again testifies to alleged written

communication to McGinnis[, but] recalls nothing of the alleged letters or Complaints.”).

       Defendants likewise point out that Plaintiff cannot recall the content of any

communications that he might have had with defendant Rock at Great Meadow and, in

any event, as noted earlier, Plaintiff stated in opposition to Defendants’ motion to transfer

venue that the constitutional violations about which he is complaining in this action


45See, ECF No. 88 at p. 38 (Plaintiff had “very short” conversations with Goord and cannot remember
what they spoke about).

                                                  21
    Case 6:12-cv-06180-CJS-MWP Document 92 Filed 10/27/20 Page 22 of 42




occurred at Elmira and Southport, not Great Meadow where Rock was the

Superintendent. See, Defs.’ Mem. of Law, ECF No. 87-1 at p. 10 (“Lastly, as to

Superintendent Rock, and perhaps most tellingly, Plaintiff testifies that although he cannot

recall any information now, he might recall it later. Similar to the testimony about all other

Defendants, Plaintiff provides no specific information.”). Defendants have submitted

affidavits from Goord, Selsky, McGinnis and Rock indicating that they have no recollection

of ever having personally received or reviewed any written correspondence from Plaintiff

concerning the matters about which Plaintiff is complaining herein, and that there is no

evidence that they did.

       Regarding the merits of Plaintiff’s 8th Amendment claim, Defendants contend that

discovery has not provided any support for Plaintiff:

       In addition to the length of his SHU sentence, Plaintiff also claims
       deprivations of “daily meals” and hygiene products during his SHU
       sentence. Although Plaintiff is unable to identify any specific date on which
       any deprivation took place, all of the alleged deprivations occurred prior to
       his release from SHU[.]
                                               ***
       Long periods spent in isolation do not constitute cruel and unusual
       punishment. SHU confinement is a common punishment within state
       prisons, and the regular conditions of SHU confinement do not violate the
       Eighth Amendment. Dixon v. Goord, 224 F.Supp.2d 739, 748 (S.D.N.Y.
       2002). Numerous cases in this circuit have upheld long SHU sentences that
       were challenged merely for the amount of time prisoners were held in
       segregation. See e.g., Sostre v.McGinnis, 442 F.2d 178, 193 (2d Cir. 1971);
       Gulley v. Roach, 2004 WL 2331922 (W.D.N.Y. Oct. 15, 2004) (duration of
       Plaintiff’s confinement alone does not rise to the level of a constitutional
       violation). As a result, Plaintiff's Complaint fails to plead a claim of
       constitutional significance under the Eighth Amendment.
                                           ***
       Plaintiff’s deposition also establishes that Plaintiff can bring forward no facts
       to assist his allegations of “deprivations” during his SHU confinement.
       Plaintiff cannot remember any specific instance in which he was deprived
       of anything but testifies to generalized deprivations pursuant to a “policy”

                                              22
     Case 6:12-cv-06180-CJS-MWP Document 92 Filed 10/27/20 Page 23 of 42




        that was never communicated to him nor written down. Plaintiff fails to
        identify any of the officers allegedly involved and is unwilling to testify to any
        specifics as it relates to the number of times or dates on which these
        deprivations took place.
                                                ***
        Plaintiff alleges certain deprivations but gives no specifics as to the nature
        of those deprivations, the effects of those deprivations, nor the
        dates/times/officers allegedly involved. Even assuming all of Plaintiff’s
        vague allegations were true, Plaintiff cannot demonstrate that the actions
        he complains of were "sufficiently serious" to constitute cruel and unusual
        punishment and that defendants' actions amounted to "deliberate
        indifference." Farmer v. Brennan, 511 U.S. 825, 834 (1994).

Defs.’ Mem. of Law, ECF No.87-1 at pp. 4–6. Defendants further indicate that it is

sometimes necessary to impose lengthy SHU sentences on inmates, such as Plaintiff,

who commit serious crimes which already incarcerated, and that they are unaware of

any binding case authority indicating that that a ten- or eleven-year SHU sentence

violates the 8th Amendment.

        On February 27, 2019, Plaintiff filed a 223-page response 46 to the summary

judgment motion. (ECF No. 89). The Court observes that Plaintiff devotes a large amount

of his submission to arguing that he is innocent of the murder which resulted in his lengthy

SHU sentence, even though that issue is not part of this action. Plaintiff also attempts to

re-argue his “double jeopardy” claim even though that claim was dismissed from this

action long ago. Plaintiff also devotes much argument to refuting Defendants’ claim that

he can speak English, though that issue is irrelevant to the resolution of this.

        Next, Plaintiff contends that the Court should recuse itself from this action, since

the undersigned previously ruled against him in another action, Encarnacion v McGinnis,



46Plaintiff unnecessarily re-filed many pages of documents that were already filed as part of his earlier
submissions or as part of Defendants’ Summary Judgment Motion.

                                                    23
    Case 6:12-cv-06180-CJS-MWP Document 92 Filed 10/27/20 Page 24 of 42




02-CV-6380, while supposedly lacking jurisdiction to do so, and dismissed his double

jeopardy claim in this action.

       With regard to Defendants’ motion, Plaintiff contends that the Court should deny

the application insofar as it is based on lack of personal involvement, since Plaintiff claims

he sent letters to Defendants (even though he cannot say what was contained in those

letters) and Defendants cannot definitively state that they never received them. Plaintiff

also contends that Defendants should be deemed to have been personally involved since

they held high positions of authority.

       Plaintiff states that he exhausted unspecified grievances concerning his conditions

of confinement while in SHU, and that insofar as CORC’s records fail to reflect that fact it

must be because CORC employees destroyed the records.

       Plaintiff also states that when he was transferred to Great Meadow, defendant

Rock ordered that he be placed in Great Meadow’s SHU from “11/18/08 to 3/11/09” even

though he had committed no disciplinary infraction, though that allegation is not contained

in the Amended Complaint and there is no evidence of it in the record.

       Plaintiff’s response does not address Defendants’ arguments concerning the

statute of limitations, except indirectly, insofar as it maintains that Plaintiff remained in

SHU, at Great Meadow, until March 11, 2009.

       In addition to Plaintiff’s opposition (ECF No. 89), the Court has also considered the

sworn statement that he submitted in opposition to Defendants’ earlier motion to dismiss.

(See, ECF Nos 78, 89-2 at pp. 3–10). In that affidavit, Plaintiff states, inter alia, that his

claim in this action is that he suffered constitutional violations during an “eleven year”

period of confinement in SHU, related to an incident at Auburn Correctional Facility on



                                             24
        Case 6:12-cv-06180-CJS-MWP Document 92 Filed 10/27/20 Page 25 of 42




August 10, 1996, and that those eleven years were spent at Southport and Elmira. See,

e.g., ECF 89-2 at p. 7 (“Defendants illegally placed Plaintiff for a second time in SHU 23-

24 hours a day of solitary confined daily for more than 11 years for one incident dated

August 10, 1996 at Auburn.”); see also, id. at p. 9 (“Plaintiff was in Elmira and Southport

SHU for more than 11 years”).            Plaintiff’s affidavit also reiterates that the alleged

unconstitutional “deprivations” occurred at Elmira and Southport, between “February 17,

1998 and November 18, 2008.”47 The affidavit, signed in 2018, does not mention Great

Meadow.

          Further, the Court has considered the affidavit, mentioned earlier, that Plaintiff filed

in opposition to Defendants’ Motion to Transfer Venue. On February 26, 2018, Plaintiff

submitted papers (ECF No. 42) in opposition to Defendants’ motion to transfer venue to

the Northern District of New York. As stated earlier, in the affidavit Plaintiff asserted that

the “11 year SHU sentence” about which he is complaining had been served at Elmira

and Southport, in the Western District of New York, and not a Great Meadow, located in

the Northern District of New York. Later in that same document, Plaintiff reiterated that

any constitutional violations had occurred at either Elmira or Southport. The submission

did not assert that any constitutional violation had occurred at Great Meadow.

          On March 13, 2019, Defendants filed a Reply (ECF No. 90). In it, Defendants

preliminarily point out that Plaintiff failed to file a counter-statement of facts, and argue

that the Court should therefore accept that facts as stated in Defendants’ Statement of

Facts. Next, Defendants point out that the majority of Plaintiff’s opposition pertains to

matters that are not presently before the Court. Defendants further contend that Plaintiff’s



47   ECF No. 89-2 at p. 9, ¶ 23.

                                                25
     Case 6:12-cv-06180-CJS-MWP Document 92 Filed 10/27/20 Page 26 of 42




contention, that CORC deleted records of Plaintiff’s administrative appeals, is implausible

and unsubstantiated. Defendants also maintain that Plaintiff’s recusal motion is baseless.

        The Court has considered the parties’ submissions and the entire record.

                                               DISCUSSION

        Plaintiff’s Pro Se Status

        Because Plaintiff is proceeding pro se, the Court has construed his submissions

liberally, “to raise the strongest arguments that they suggest.” Burgos v. Hopkins, 14 F.3d

787, 790 (2d Cir. 1994). 48           In this regard, as noted earlier the Court has not only

considered Plaintiff’s response to Defendants’ summary judgment motion, but has

considered the entire record, including affidavits that he previously submitted in this

action, when considering whether he has shown that there are triable issues of material

fact precluding a grant of summary judgment.

        Motion to Recuse

        As part of his response to Defendants’ motion for summary judgment, Plaintiff

contends that the Court should recuse itself from this action. Plaintiff maintains that the

Court must recuse itself for two reasons: First, because it ruled against him in an earlier

proceeding, Encarnacion v McGinnis, 02-CV-6380, while lacking jurisdiction; and,

second, because it dismissed his double jeopardy claim in this action. The latter objection

is easily disposed of, since it was Judge Larimer, not the undersigned, who dismissed

Plaintiff’s double jeopardy claim from this action. 49 See, ECF No. 18. As for the former


48 At the same time, it cannot be denied that Plaintiff is a very experienced pro se litigator, having litigated
six separate matters just in the Western District of New York. Indeed, Plaintiff has at times asked the
Court to change deadlines to allow him to work on matters that he had pending in other courts. See, e.g.,
ECF No. 38-1 at ¶ 8 (“On May 10, 2017, the parties attended a Rule 16 conference, wherein Plaintiff was
assisted by a Spanish interpreter and requested that the discovery deadlines be postponed until in or
about the end of 2017, given that he had other ongoing litigation matters.”).
49 To the extent that Plaintiff may have been referring to the undersigned’s earlier dismissal of the double


                                                      26
     Case 6:12-cv-06180-CJS-MWP Document 92 Filed 10/27/20 Page 27 of 42




objection, while the Court has no memory of the action to which Plaintiff refers, it can see

from the docket that on October 27, 2005, it dismissed a habeas petition, pursuant to 28

U.S.C. § 2254, in which Plaintiff challenged the Tier III disciplinary conviction that resulted

in his 10-year SHU sentence. See, 6:02-CV-6380 CJS, Encarnacion v. McGinnis, ECF

No. 7. The Court dismissed the petition after finding that Plaintiff’s double jeopardy and

due process claims lacked merit. Plaintiff appealed but the Second Circuit dismissed the

appeal. The Court sees no indication that it lacked jurisdiction over the matter, contrary

to what Plaintiff now claims. In any event, the fact that the Court previously made a ruling

adverse to Plaintiff is not a sufficient basis to grant his recusal motion. See, Chen v. Chen

Qualified Settlement Fund, 552 F.3d 218, 227 (2d Cir. 2009) (“Generally, claims of judicial

bias must be based on extrajudicial matters, and adverse rulings, without more, will rarely

suffice to provide a reasonable basis for questioning a judge's impartiality.”). Accordingly,

Plaintiff’s motion for recusal is denied and the Court will proceed to consider Defendants’

summary judgment motion.

        Rule 56

        Defendants have moved for summary judgment pursuant to Fed. R. Civ. P. 56.

Summary judgment may not be granted unless "the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a matter

of law.” Fed.R.Civ.P. 56(a). A party seeking summary judgment bears the burden of

establishing that no genuine issue of material fact exists. See Adickes v. S.H. Kress &

Co., 398 U.S. 144, 157, 90 S.Ct. 1598, 26 L.Ed.2d 142 (1970). “[T]he movant must make

a prima facie showing that the standard for obtaining summary judgment has been



jeopardy claim in his habeas petition, the argument nevertheless lacks merit.

                                                   27
    Case 6:12-cv-06180-CJS-MWP Document 92 Filed 10/27/20 Page 28 of 42




satisfied.” 11 MOORE'S FEDERAL PRACTICE, § 56.11[1][a] (Matthew Bender 3d ed.).

“In moving for summary judgment against a party who will bear the ultimate burden of

proof at trial, the movant may satisfy this burden by pointing to an absence of evidence

to support an essential element of the nonmoving party's claim.” Gummo v. Village of

Depew, 75 F.3d 98, 107 (2d Cir.1996) (citing Celotex Corp. v. Catrett, 477 U.S. 317, 322–

23, 106 S.Ct. 2548, 91 L.Ed.2d 265 (1986)), cert denied, 517 U.S. 1190 (1996).

      The burden then shifts to the non-moving party to demonstrate “specific facts

showing that there is a genuine issue for trial.” Anderson v. Liberty Lobby, Inc., 477 U.S.

242, 250, 106 S.Ct. 2505, 91 L.Ed.2d 202 (1986). To do this, the non-moving party must

present evidence sufficient to support a jury verdict in its favor. Anderson, 477 U.S. at

249. The underlying facts contained in affidavits, attached exhibits, and depositions, must

be viewed in the light most favorable to the non-moving party. U.S. v. Diebold, Inc., 369

U.S. 654, 655, 82 S.Ct. 993, 8 L.Ed.2d 176 (1962). Summary judgment is appropriate

only where, “after drawing all reasonable inferences in favor of the party against whom

summary judgment is sought, no reasonable trier of fact could find in favor of the non-

moving party.” Leon v. Murphy, 988 F.2d 303, 308 (2d Cir.1993).

      Section 1983

      Section 1983 “is not itself a source of a substantive rights, but merely provides a

method for vindication of federal rights elsewhere conferred.” Long v. Crowley, No.

09BCVB00456A(F), 2012 WL 1202181 (W.D.N.Y. Mar. 22, 2012) (citations and internal

quotation marks omitted). To establish individual liability under Section 1983, a plaintiff

must show that the defendant acted under color of state law and caused the plaintiff to

be deprived of a constitutional right. 42 U.S.C. § 1983.



                                            28
    Case 6:12-cv-06180-CJS-MWP Document 92 Filed 10/27/20 Page 29 of 42




      8th Amendment SHU Claim

      Plaintiff alleges that his long confinement in SHU constituted cruel and unusual

punishment in violation of the 8th Amendment. Regarding such a claim generally, the

Second Circuit has stated:

      Confinement in a prison or in an isolation cell is a form of punishment
      subject to scrutiny under Eighth Amendment standards. In order to
      establish an Eighth Amendment violation, an inmate must show (1) a
      deprivation that is objectively, sufficiently serious that he was denied the
      minimal civilized measure of life's necessities, and (2) a sufficiently culpable
      state of mind on the part of the defendant official. Although it is perfectly
      obvious that every decision to remove a particular inmate from the general
      prison population for an indeterminate period could not be characterized as
      cruel and unusual, it is equally plain that the length of confinement cannot
      be ignored in deciding whether the overall conditions of confinement meet
      constitutional standards. In other words, whether incarceration in the SHU
      violates the Eighth Amendment . . . depends on the duration and conditions
      of the confinement. An Eighth Amendment claim predicated on SHU
      confinement therefore typically accrues only after an inmate has been
      confined in the SHU for a prolonged period of time.

Gonzalez v. Hasty, 802 F.3d 212, 224 (2d Cir. 2015) (citations and internal quotation

marks omitted).

      Statute of Limitations

      Plaintiff’s Section 1983 claim is subject to a three-year statute of limitations. Cotto

v. City of New York, No. 17-2845, 2020 WL 1228765 (2d Cir. Mar. 13, 2020) (“Section

1983 actions filed in New York are . . . subject to a three-year statute of limitations.”

Hogan v. Fischer, 738 F.3d 509, 517 (2d Cir. 2013)). As mentioned earlier, Plaintiff’s

opposition papers do not directly address Defendants’ statute of limitations argument.

Nevertheless, because Plaintiff is proceeding pro se, the Court has sua sponte

considered whether equitable tolling might apply to extend the limitations period, but sees


                                            29
     Case 6:12-cv-06180-CJS-MWP Document 92 Filed 10/27/20 Page 30 of 42




nothing in the record to suggest that equitable tolling should apply here. 50

        As mentioned earlier, Plaintiff commenced this action on March 8, 2012. Three

years prior to that date was March 8, 2009.               On March 8, 2009, Plaintiff was at Great

Meadow, and was three days away from completing his keeplock disciplinary

sentences. 51 Plaintiff asserts, in conclusory fashion, that he actually was in SHU at Great

Meadow, not keeplock. However, the record shows otherwise. In that regard, as noted

earlier, the unrefuted records from DOCCS show that Plaintiff’s SHU sentence ended in

November 2008, at which time he was transferred from Southport to Great Meadow,

where he was to serve his keeplock sentences. Moreover, the claim that Plaintiff filed in

January 2009, demanding back wages lost while in SHU, indicates that Plaintiff’s SHU

sentence had already ended. (Am. Compl., Exhibit F). In that regard, the whole point of

Plaintiff’s claim was that he was seeking compensation (back wages) lost during his

already-completed SHU sentence, which, he maintained, had lasted for “11 years, [or]

468 weeks.” Plaintiff would not have been able to say that his SHU sentence had lasted

for “11 years or 468 weeks” unless it had already ended. Similarly, the response denying

that claim indicated that Plaintiff’s SHU sentence had already ended, since it referred to

his SHU sentence in the past tense, stating: ““This is not a lost property claim.


50 See, Ash v. City of New York, No. 1:16-CV-9548-GHW, 2020 WL 58240, at *7 (S.D.N.Y. Jan. 6, 2020)

(“Although Mr. Ash does not explicitly argue that he is entitled to equitable tolling, the Court addresses the
issue sua sponte because Mr. Ash is proceeding pro se. “Equitable tolling allows courts to extend the
statute of limitations beyond the time of expiration as necessary to avoid inequitable circumstances.”
Johnson v. Nyack Hosp., 86 F.3d 8, 12 (2d Cir. 1996) (citation omitted). The Second Circuit “has applied
the doctrine as a matter of fairness where a plaintiff has been prevented in some extraordinary way from
exercising his rights, or has asserted his rights in the wrong forum.” Id. (quotation omitted). “[E]quitable
tolling is only appropriate in rare and exceptional circumstances.” Zerilli-Edelglass v. New York City
Transit Auth., 333 F.3d 74, 80 (2d Cir. 2003) (brackets and quotation omitted). “When determining
whether equitable tolling is applicable, a district court must consider whether the person seeking
application of the equitable tolling doctrine (1) has acted with reasonable diligence during the time period
she seeks to have tolled, and (2) has proved that the circumstances are so extraordinary that the doctrine
should apply.” Id. at 80–81.”).
51 ECF No. 38-1 at p. 52.


                                                     30
    Case 6:12-cv-06180-CJS-MWP Document 92 Filed 10/27/20 Page 31 of 42




Misbehavior reports indicate your admission to SHU. Loss of Grade 5 program when you

were in SHU.”         In sum, despite Plaintiff’s unsubstantiated statement that his SHU

sentence continued after he was transferred to Great Meadow, the record indicates that

his SHU sentence ended in November 2008, which was more than three years before he

commenced this action. Consequently, Plaintiff’s 8th Amendment claim, based on his

confinement in SHU, is time barred, and Defendants should be granted summary

judgment.

       However, in the event that a reviewing court might disagree with the Court’s finding

in that regard, the Court will continue and assume, for the sake of argument, that Plaintiff

was actually in SHU at Great Meadow, and not keeplock, as he maintains. In particular,

the Court will, in the alternative, accept as true Plaintiff’s contention that he was placed in

SHU upon his arrival at Great Meadow in November 2008 and remained there until March

11, 2009. If that were true, then Plaintiff would still have been in SHU within the 3-year

limitations period.

       However, the Court need not and does not accept Plaintiff’s oft-repeated but

unsupported assertion that all of the SHU time he served between February 1998 and

March 2009 was related to the “same incident,” namely the incident at Auburn on August

10, 1996. Rather, as discussed earlier, the record is undisputed that any keeplock/SHU

time that Plaintiff served at Great Meadow was due to disciplinary infractions committed

while he was already serving his SHU sentence. In particular, Plaintiff served his SHU

sentences for homicide, promoting contraband and assaulting his attorney, at Elmira and

Southport, and once those sentences were completed, he was transferred to Great

Meadow to serve his remaining much-shorter keeplock sentences.



                                              31
    Case 6:12-cv-06180-CJS-MWP Document 92 Filed 10/27/20 Page 32 of 42




       Since the disciplinary sentences that Plaintiff served at Great Meadow are so

clearly unrelated factually to the sentences that he served at Elmira and Southport, and

even though Plaintiff has not made any arguments to this effect, the Court assumes that

Plaintiff is claiming otherwise for reasons related to the statute of limitations. That is, it

seems that in claiming that he spent time in SHU at Great Meadow within the three-year

limitations period, Plaintiff is attempting to assert a type of “continuing violation” claim in

order to have any claims arising at Elmira and Southport, which would otherwise be

clearly untimely, deemed timely. In other words, Plaintiff is attempting to aggregrate all

of his SHU/keeplock sentences into one “continuing” 8th Amendment claim.

       In this regard, the legal principles governing the “continuing violation doctrine,”

which applies to cases involving Section 1983, area as follows:

       The continuing violation doctrine, where applicable, provides an exception
       to the normal knew-or-should-have-known accrual date. It applies to claims
       composed of a series of separate acts that collectively constitute one
       unlawful practice. The continuing violation doctrine thus applies not to
       discrete unlawful acts, even where those discrete acts are part of a “serial
       violation,” but to claims that by their nature accrue only after the plaintiff has
       been subjected to some threshold amount of mistreatment.

       Accordingly, where the continuing violation doctrine applies, the limitations
       period begins to run when the defendant has engaged in enough activity to
       make out an actionable claim. A claim will be timely, however, only if the
       plaintiff alleges some non-time-barred acts contributing to the alleged
       violation.

       The continuing violation doctrine typically arises in the context of a
       complaint of unlawful workplace discrimination challenged under Title VII of
       the Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq.
                                            ***
       [However, w]hile the doctrine's use is most often encountered in connection
       with actions asserting Title VII violations, its application is by no means
       limited to that context. We have, for example, applied it to an Eighth

                                              32
    Case 6:12-cv-06180-CJS-MWP Document 92 Filed 10/27/20 Page 33 of 42




       Amendment claim of deliberate indifference to serious medical needs
       brought under 42 U.S.C. § 1983 where the prisoner challenged a series of
       acts that together comprised his claim. We have also applied it to an
       unlawful takings claim under section 1983.

Gonzalez v. Hasty, 802 F.3d at 220–21 (citations, footnotes and internal quotation marks

omitted).

       That the continuing violation doctrine can apply, however, does not mean it
       must. To assert a continuing violation for statute of limitations purposes, the
       plaintiff must allege both the existence of an ongoing policy of
       [unconstitutional conduct] and some non-time-barred acts taken in the
       furtherance of that policy.

Shomo v. City of New York, 579 F.3d 176, 182 (2d Cir. 2009) (emphasis added; citation

and internal quotation marks omitted).

       Here, to the extent that Plaintiff may be attempting to assert discrete 8th

Amendment “deprivation” claims, the Court finds that such claims are not covered by the

continuing violation doctrine and are therefore time barred. In that regard, as discussed

earlier Plaintiff has repeatedly stated that the “deprivations” occurred at Elmira and

Southport, and would therefore have occurred more than three years before Plaintiff

commenced this action. The record gives no indication that any similar “deprivations”

occurred at Great Meadow, within the limitations period. To the contrary, Plaintiff implicitly

argued, as part of his opposition to Defendants’ motion to transfer venue, that no such

deprivations had occurred at Great Meadow, in the Northern District of New York.

Accordingly, insofar as Plaintiff may be attempting to assert discrete “deprivation” claims

under the 8th Amendment, Defendants are entitled to summary judgment on the

“deprivation” claims based on the statute of limitations.




                                             33
    Case 6:12-cv-06180-CJS-MWP Document 92 Filed 10/27/20 Page 34 of 42




       However, the Second Circuit, when remanding the case for the second time,

indicated that Plaintiff’s 8th Amendment claim should more properly be viewed as a claim

based on his “overall conditions of confinement,” including the length of time in SHU and

any “deprivations” that may have occurred.         Consequently, the Court finds that the

continuing violation doctrine could apply to Plaintiff’s “overall time in SHU claim” insofar

as it pertains to an alleged “series of separate acts that collectively constitute one unlawful

practice,” namely, requiring an inmate to spend a continuous amount of time in SHU that

is so long that it has become cruel and unusual punishment. Moreover, although the

discrete “deprivation” claims are time barred, the deprivations may be considered when

evaluating the “overall time in SHU claim.” See, Second Circuit Mandate, ECF No. 22

(“[T]he district erred in dismissing Encarnacion’s amended complaint sua sponte because

it did not consider the overall conditions of confinement of his SHU sentence. In particular,

the District Court failed to consider the relevance of Encarnacion’s 11-year confinement

in SHU. Moreover, Encarnacion alleged that he was deprived of hygiene products and

“daily meals” while in SHU. The district court also should have considered those

allegations as part of the overall conditions of his SHU confinement.”).

       Even assuming, though, that the continuing violation doctrine applies to Plaintiff’s

SHU claim, that does not mean that his claims are timely as against each of the

defendants. Rather, “[t]he continuing violation doctrine does not save claims against a

particular defendant where all of that defendant’s alleged acts occurred outside the

statute of limitations.” Marquez v. Annucci, No. 20 CIV. 1974 (AKH), 2020 WL 3871362,

at *3 (S.D.N.Y. July 9, 2020) (citation omitted); see also, Marshall v. Annucci, No. 16-CV-

8622 (NSR), 2018 WL 1449522, at *6 (S.D.N.Y. Mar. 22, 2018) (“[T]he Second Circuit’s



                                              34
     Case 6:12-cv-06180-CJS-MWP Document 92 Filed 10/27/20 Page 35 of 42




decision in Shomo v. City of New York, 579 F.3d 176 (2009), underscores that a court

must engage in the continuing violation analysis as to each individual defendant. In

Shomo, the Second Circuit recognized that the continuing violation doctrine may apply to

prisoners' Eighth Amendment claims, but nonetheless upheld the district court’s dismissal

of claims against defendants whose last contact with plaintiff was outside of the statute

of limitations period. Id. at 184.”).

        In this case, even assuming that the continuing violation doctrine applies, this

action is still untimely as to Goord, Selsky and McGinnis, since the acts attributed to them

all occurred in connection with Plaintiff’s SHU sentences that were served at Elmira and

Southport, outside of the three-year limitations period.              In sum, Goord, Selsky and

McGinnis are entitled to summary judgment pursuant to the statute of limitations even

assuming that the continuing violation doctrine applies.

        The action could be timely as to defendant Rock, assuming that Rock committed

a wrongful act within the limitations period, that is, prior to March 8, 2009, that was part

of the same “policy” of unconstitutional conduct that allegedly also occurred at Elmira and

Southport. However, the record contains no evidence of that.

        The keeplock/SHU sentences that Plaintiff served at Great Meadow had nothing

to do with either the SHU sentence that he served for the incident on August 10, 1996, or

the SHU sentence related to assaulting his attorney. Further, there is no indication that

Rock was personally aware that Plaintiff had been transferred to Great Meadow from

Southport or that Plaintiff had been in SHU for almost eleven consecutive years before

arriving at Great Meadow. 52 Additionally, the character of Plaintiff’s SHU time at Great


52To be liable under Section 1983, a defendant must have been personally involved in the constitutional
violation.

                                                  35
     Case 6:12-cv-06180-CJS-MWP Document 92 Filed 10/27/20 Page 36 of 42




Meadow is different that his SHU time at Elmira and Southport since, for example, he

does not alleged that any “deprivations” occurred at Great Meadow. Accordingly, there

is no indication that the relatively brief time that Plaintiff spent in keeplock or SHU at Great

Meadow was part of an ongoing “policy” of unconstitutional confinement directed at him.

See, Bailey v. Colgate-Palmolive Co., No. 99 CIV. 3228 (CBM), 2003 WL 21108325, at

*9 (S.D.N.Y. May 14, 2003) (“[I]nasmuch as plaintiff does not present any evidence which

might connect seemingly episodic occurrences and actions by different individuals to a

controlling policy or practice, he cannot avail himself of the continuing violation doctrine.”),

aff'd, 93 F. 321 (2d Cir. 2004). In sum, even assuming that Plaintiff was in SHU at Great

Meadow within three years of him commencing this action, the continuing violation

doctrine does not operate to make timely the aspect of his claim relating to Southport and

Elmira.

        Nor does the record indicate that Plaintiff has any “stand alone” claim against Rock

that would be timely.        Although the record indicates that Plaintiff was confined at Great

Meadow, where Rock was the Superintendent, between November 2008 and March 8,

2009, the Amended Complaint does not allege any actionable conduct or omission by

Rock within that period. Rather, the Amended Complaint contains only a single assertion

of wrongdoing by Rock, which is the same blanket allegation that it made against the

other three defendants, namely, that Rock “confined [Plaintiff] in SHU 23 to 24 hours a

day in solitary confinement daily for over of 11-year arose from the same underlying

8/10/96 incident illegally.” [sic] Amended Complaint, ECF No. 16 at p. 5. 53 However, as

already discussed, that bald assertion is indisputably incorrect, since Rock had no


53 As already mentioned, the record contains no indication that Plaintiff suffered any “deprivations” while
at Great Meadow.

                                                     36
    Case 6:12-cv-06180-CJS-MWP Document 92 Filed 10/27/20 Page 37 of 42




involvement in confining Plaintiff to SHU related to the homicide at Auburn Correctional

Facility on August 10, 1996. (Nor, for that matter, did Rock have any involvement in the

disciplinary incidents at Southport that resulted in Plaintiff receiving additional keeplock

sentences; he was merely the Superintendent of the facility at which Plaintiff ultimately

served those sentences). Nor is there any indication that Rock committed any other type

of constitutional violation against Plaintiff at Great Meadow on or before March 8, 2009

(or at any other time).

       For all of the foregoing reasons, the Court finds that Defendants are entitled to

summary judgment based on the statute of limitations.

       Exhaustion of Administrative Remedies

       Defendants alternatively maintain that they are entitled to summary judgment

based on Plaintiff’s failure to administratively exhaust his claim before filing this action. A

prison inmate is required to exhaust his administrative remedies before asserting a

federal claim in federal court complaining about prison conditions. See, 42 U.S.C.A. §

1997e(a) (“No action shall be brought with respect to prison conditions under section 1983

of this title, or any other Federal law, by a prisoner confined in any jail, prison, or other

correctional facility until such administrative remedies as are available are exhausted.”).

       For purposes of 42 U.S.C. § 1997e(a), New York inmates in the custody of DOCCS

are required to pursue their administrative grievances using New York’s Inmate

Grievance Program:

       As an inmate of the New York State Department of Corrections and Community
       Supervision (“DOCCS”), Plaintiff was required to submit his grievances through
       the New York DOCCS' Inmate Grievance Program (“IGP”). The IGP has a three-
       tiered process for adjudicating complaints: “(1) the prisoner files a grievance with
       the Inmate Grievance Resolution Committee (‘IGRC’), (2) the prisoner may appeal
       an adverse decision by the IGRC to the superintendent of the facility, and (3) the

                                              37
        Case 6:12-cv-06180-CJS-MWP Document 92 Filed 10/27/20 Page 38 of 42




           prisoner then may appeal an adverse decision by the superintendent to the Central
           Office Review Committee (‘CORC’).” Espinal v. Goord, 558 F.3d 119, 125 (2d
           Cir.2009) (citing 7 N.Y. Comp.Codes R. & Regs. § 701.7 (1999)).

Dabney v. Pegano, 604 F. App'x 1, 3 (2d Cir. Feb. 1, 2015). However, despite this general

requirement,

           [p]risoners are exempt from the exhaustion requirement when administrative
           remedies are unavailable. An administrative procedure is unavailable when (1) it
           operates as a simple dead end—with officers unable or consistently unwilling to
           provide any relief to aggrieved inmates; (2) it is so opaque that it becomes,
           practically speaking, incapable of use; or (3) prison administrators thwart inmates
           from taking advantage of a grievance process through machination,
           misrepresentation, or intimidation.

Amaker v. Bradt, 745 F. App'x 412 (2d Cir. Dec. 19, 2018) (citations and internal quotation

marks omitted).

           If administrative remedies were “available” to the inmate plaintiff, then he must

have “properly” exhausted his remedies:

           Proper exhaustion demands compliance with a prison grievance system's
           deadlines and other critical procedural rules because no adjudicative system can
           function effectively without imposing some orderly structure on the course of its
           proceedings.

Williams v. Correction Officer Priatno, 829 F.3d 118, 122 (2d Cir. 2016) (quoting

Woodford v. Ngo, 548 U.S. 81, 90-91, 126 S.Ct. 2378 (2006), internal quotation marks

omitted).

           Here, for reasons already mentioned earlier the Court agrees with Defendants that

Plaintiff failed to exhaust his administrative remedies as to his 8th Amendment SHU

conditions of confinement claim. 54              Defendants contend, and Plaintiff agreed in his



54   Plaintiff does not claim that administrative remedies were unavailable to him.

                                                       38
    Case 6:12-cv-06180-CJS-MWP Document 92 Filed 10/27/20 Page 39 of 42




Amended Complaint, that the only grievance he exhausted that is even remotely

connected to this action is the one he filed in January 2009, seeking back wages for the

time he had spent in SHU at Elmira and Southport. Although the claim/grievance stated

that Plaintiff was also seeking money damages ($150 per day) for “mental and physical

pains and distress for the illegally SHU for 11 years” [sic], that vague statement, inserted

within a claim expressly designated as being for lost wages, does not amount to proper

exhaustion of the claim being asserted here. See, Edwards v Melendez, No. 19-753, ---

Fed..Appx. --- , 2020 WL 6154890, at *2 (2d Cir. Oct. 21, 2020) (“Although a plaintiff need

not specifically articulate his claims in grievances in the exact same manner that he

articulates them in federal court, he is required to give notice to the defendants about the

factual basis of his claims. See Espinal v. Goord, 558 F.3d 119, 127–28 (2d Cir. 2009);

Johnson v. Testman, 380 F.3d 691, 697 (2d Cir. 2004).”); see also, Munger v. Cahill, 792

F. App'x 110, 111 (2d Cir. 2020) (“In New York, a specific defendant need not be named

in the grievance to exhaust administrative remedies. Nevertheless, the grievance should

contain a concise, specific description of the problem.”) (citation and internal quotation

marks omitted).

       As already discussed, during Plaintiff’s deposition he asserted that he had filed

other grievances pertaining to the conditions of his confinement in SHU, but he could

provide no evidence of that and had no recollection of what he had allegedly stated in

those grievances. Further, in response to the evidence submitted from CORC indicating

that Plaintiff had never exhausted any grievance except the one seeking lost wages,

Plaintiff merely alleges that employees at CORC must have destroyed the evidence.

However, in addition to being completely unsubstantiated, Plaintiff’s assertions on these



                                            39
    Case 6:12-cv-06180-CJS-MWP Document 92 Filed 10/27/20 Page 40 of 42




points are also contrary to the Amended Complaint, in which Plaintiff alleged that he had

exhausted his SHU conditions of confinement claim by filing the January 2009 “lost

wages” grievance.

       In sum, the Court finds that Defendants have made the required initial showing

under Rule 56 relating to exhaustion, and that Plaintiff has failed to come forward with

evidence indicating the existence of triable issue of fact on this issue. Consequently,

Defendants are entitled to summary judgment based on Plaintiff’s failure to exhaust.

       Personal Involvement

       Defendants alternatively maintain that they are entitled to summary judgment

because Plaintiff cannot show that any of them was personally involved in the alleged 8th

Amendment violation. To establish liability against an official under § 1983, a plaintiff

must allege that individual's personal involvement in the alleged constitutional violation.

See McKenna v. Wright, 386 F.3d 432, 437 (2d Cir. 2004); Colon v. Coughlin, 58 F.3d

865, 873 (2d Cir. 1995). The theory of respondeat superior is not available in a § 1983

action. See Hernandez v. Keane, 341 F.3d 137, 144 (2d Cir. 2003). Accordingly, “[a]

defendant in a § 1983 action may not be held liable for damages for constitutional

violations merely because he held a high position of authority.” Victory v. Pataki, 814 F.3d

47, 67 (2d Cir. 2016), as amended (Feb. 24, 2016) (citing Black v. Coughlin, 76 F.3d 72,

74 (2d Cir.1996).

       Direct participation is not always necessary to establish liability. A
       supervisory official may be personally liable if he or she has actual or
       constructive notice of unconstitutional practices and demonstrates gross
       negligence or deliberate indifference by failing to act. We cannot say,
       however, that an allegation that a supervisory official ignored a letter
       protesting past unconstitutional conduct is, without more, sufficient to state
       a claim that the official was “personally involved” in the unconstitutional


                                            40
     Case 6:12-cv-06180-CJS-MWP Document 92 Filed 10/27/20 Page 41 of 42




       conduct.

Platt v. Inc. Vill. of Southampton, 391 F. App'x 62, 65 (2d Cir. 2010) (citations and internal

quotation marks omitted).

       Here, as discussed earlier Defendants contend that Plaintiff never put them on

notice of the claim being asserted here, relating to his conditions of confinement in SHU.

Plaintiff claims otherwise, but offers no evidence that would create a triable issue of fact.

In that regard, Plaintiff states that he talked to Defendants when they toured the SHU,

and sent them letters, but he cannot recall when he spoke to Defendants, or what he said

or wrote to them. Moreover, Plaintiff could not even provide a general physical description

of McGinnis or Rock. Plaintiff’s most specific evidence on this point is his deposition

testimony that when he spoke to Goord, Selsky and McGinnis, he asked them to release

him from SHU, to which they responded that he would be released when his SHU

sentence was completed. However, even assuming that to be true, Plaintiff’s request to

be released from SHU would not have put those defendants on notice that Plaintiff was

complaining of an 8th Amendment violation.           Consequently, the Court finds that

Defendants are entitled to summary judgment based on Plaintiff’s failure to demonstrate

that they were personally involved in the alleged 8th Amendment violation.

       Defendants’ Arguments Directed at the Merits

       Because the Court has found that Defendants are entitled to summary judgment

on multiple grounds, it declines to consider Defendants’ additional arguments directed at

the merits of Plaintiff’s claim.




                                             41
    Case 6:12-cv-06180-CJS-MWP Document 92 Filed 10/27/20 Page 42 of 42




                                    CONCLUSION

      Defendants’ motion for summary judgment [#87] is granted and this action is

dismissed with prejudice.    The Clerk of the Court is directed to enter judgment for

Defendants and close this action.

      SO ORDERED.

Dated: Rochester, New York
       October 27, 2020
                                        ENTER:


                                        _____________________
                                        CHARLES J. SIRAGUSA
                                        United States District Judge




                                          42
